***Text Omitted and Filed Separately with

the Securities and Exchange Commission.

Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2.

 

Exhibit 10.1

FIRST AMENDMENT TO LEASE AGREEMENT

(Suite 100 - Administration)

This First Amendment to Lease Agreement (“Amendment”) is dated to be effective
as of the 4th day of August, 2015 (“Effective Date”), by and between Pegasus
Properties, L.P., a Wisconsin limited partnership (“Lessor”), and HTG Molecular
Diagnostics, Inc., a Delaware corporation, formerly known as High Throughput
Genomics, Inc. (“Lessee”).

 

RECITALS

A.Lessor and Lessee entered into that certain Standard Commercial-Industrial
Multi‑Tenant Triple Net Lease, dated May 11, 2011 (the “Suite 100 Lease”),
pursuant to which Lessor leases to Lessee approximately 17,500 square feet of
office and warehouse space (“Suite 100 Premises”) in that certain building that
is commonly known as 3430 E. Global Loop, Suite 100, Tucson, Arizona 86706, as
more particularly described in the Suite 100 Lease.

 

B.For reference purposes only, Lessor and Lessee also entered that certain
Standard Commercial-Industrial Multi‑Tenant Triple Net Lease, dated July 11,
2008 (as it may be amended on or around the Effective Date, the “Suite 300
Lease”), pursuant to which Lessor leases to Lessee approximately 12,600 square
feet of office/warehouse/light manufacturing/R&D space (“Suite 300 Premises”) in
that certain building that is commonly known as 3430 E. Global Loop, Suite 300,
Tucson, Arizona 86706, as more particularly described in the Suite 300
Lease.  The parties acknowledge that the Suite 300 Lease constitutes a separate
legal obligation from the Suite 100 Lease for all purposes except as expressly
set forth herein.

 

C.Lessor and Lessee now desire to, among other things, extend the lease term,
amend the option to renew the Suite 100 Lease, adjust the monthly base rent, and
address certain improvements to be constructed by Lessor and Lessee in the Suite
100 Premises.

 

D.All capitalized terms used but not otherwise defined herein shall have the
meanings assigned to such terms in the Suite 100 Lease.

 

Now therefore, in consideration of the covenants and obligations contained
herein, Lessor and Lessee agree as follows:

AGREEMENTS

1.Extension of Term.  The Term of the Suite 100 Lease is hereby extended for a
period of approximately five (5) years, commencing on the Effective Date and,
notwithstanding anything in the Suite 100 Lease to the contrary, expiring at
11:59 PM, Arizona time, on the day immediately preceding the fifth anniversary
of the Final Completion Date, subject to further extension as set forth in
Section 2 below.  The “Final Completion Date” (or “FCD”) means the last day of
the month in which occurs the latest of the Substantial Completion Date (as
defined in Exhibit A), or the Office Expansion Substantial Completion Date
(defined below).

 

2.Renewal Options.  Section 3.2 of the Suite 100 Lease is hereby replaced with
the following:  Lessee shall have one additional option to renew the Suite 100
Lease for a period of

Page 1 of 18

--------------------------------------------------------------------------------

 

three (3) years upon the same terms and conditions of the Suite 100 Lease, as
amended herein (“Renewal Term”).  If Lessee elects to exercise such option to
renew, Lessee shall give Lessor written notice of exercise of the option not
less than 180 days prior to the end of the Term. 

 

3.Base Rent.

(a)Commencing on the Effective Date and continuing until the expiration of the
Term, the monthly base rent for the Suite 100 Premises shall be the following
amounts, payable in accordance with the terms and conditions of the Suite 100
Lease:

 

Time Period

Monthly Base Rent

Effective Date through Final Completion Date

$13,000

FCD plus 1 day through the FCD first anniversary date

$26,594

FCD first anniversary plus 1 day through the FCD second anniversary date

$26,792

FCD second anniversary plus 1 day through the FCD third anniversary date

$26,993

FCD third anniversary plus 1 day through the FCD fourth anniversary date

$27,197

FCD fourth anniversary date to end of the Term

$27,404

 

(b)Notwithstanding anything in this section to the contrary, if, on or around
the Final Completion Date, the sum of the Project Costs, which have been
approved by Lessee in writing, are greater or less than the Approved Budget on
the Effective Date, the parties agree to amend, in good faith, the Suite 100
Lease to, respectively and proportionately, increase or decrease, as applicable,
the monthly base rent.  A form of amendment shall be prepared by Lessee and
delivered to Lessor for review and approval.  The terms Project Costs and
Approved Budget are as defined in Exhibit A.

 

4.Lessor Improvements. Lessor agrees to furnish and perform the Lessor
Improvements, as defined on Exhibit A, in accordance with the provisions of
Exhibit A.

 

5.Lessee Improvements. Lessee shall have the right, at its expense, to construct
Suite 100 Premises improvements in conformance with the floor plan and Schedule
of Values attached hereto as Exhibit B (“Office Expansion Improvements”).  The
Office Expansion Improvements shall be constructed in accordance with the terms
and provisions of Section 7.3 of the Suite 100 Lease; provided that,
notwithstanding anything in Section 7.3(b) to the contrary, landlord shall have
no right to demand Lessee remove the Office Expansion Improvements upon
expiration or earlier termination of the Term.  The “Office Expansion
Substantial Completion Date” means the date the project architect has certified
in writing to Lessee that the Office Expansion Improvements have been completed
in accordance with Lessee‑approved construction documents, subject only to punch
list items that do not impair use of the Office Expansion Improvements by Lessee
for the conduct of its business, and all applicable certificates of occupancy or
equivalents have been issued.

 

6.No Other Changes.  Except as modified herein, all terms and conditions of the
Suite 100 Lease shall remain unchanged and in full force and effect.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

 

Page 2 of 18

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties have caused their respective duly authorized
representatives to execute this Amendment as of the Effective Date.

 

LESSOR:

 

LESSEE:

 

 

 

 

Pegasus Properties, L.P.

 

HTG Molecular Diagnostics

 

 

 

 

 

By: 

 /s/ Matt Schmidt

 

By: 

 /s/ Shaun McMeans

 

Matt Schmidt

 

 

Shaun McMeans

 

Managing Partner

 

 

Chief Financial Officer

 

 

 

[Signature Page to First Amendment to Lease Agreement (Suite 100 -
Administration)]

--------------------------------------------------------------------------------

 

EXHIBIT A

CONSTRUCTION OF LESSOR IMPROVEMENTS

Part I – General Obligations

The design and construction of the work, furnishings and equipment generally
described on the Layout Drawings (defined below) and in the Approved Budget
(defined below) (collectively, the “Lessor Improvements”) shall be conducted in
accordance with this Exhibit A.  Lessor and Lessee acknowledge that timely
construction of the Lessor Improvements is essential for operation of Lessee’s
business, and Lessee has entered into the Amendment with the understanding that
Lessor will act as Lessee’s developer for such Lessor Improvements in accordance
with plans and specifications approved by Lessee and the terms of this
Exhibit A.  Lessor shall ensure that planning and construction of the Lessor
Improvements shall be entirely “open book” to Lessee.  “Project Costs” means all
costs incurred to design, permit, insure, construct and install (collectively,
“construct”) the Lessor Improvements. Lessor acknowledges that Lessee has the
right to review and approve in advance, in writing, all items of cost and
expense to be included in Project Costs.

Part II – Construction

2.1Schedule, Planning.

(a)Lessor and Lessee have approved the “Project Schedule” set forth on Schedule
1 attached hereto.  The Project Schedule sets forth outside target dates for the
planning and construction process which Lessor and Lessee plan to achieve in
order that Substantial Completion of the Lessor Improvements occurs on or before
the “Target Completion Date” set forth on the Project Schedule.  “Substantial
Completion” means that Lessor’s Architect has certified in writing to Lessor and
Lessee, for example, on a Form # G704-2000, that the Lessor Improvements have
been completed in accordance with the approved Construction Documents, subject
only to punch list items that do not impair use of the Lessor Improvements by
Lessee for the conduct of its business, and all applicable certificates of
occupancy or equivalents have been issued.  “Substantial Completion Date” means
the date Substantial Completion of the Lessor Improvements has occurred.

(b)Lessor and Lessee have approved the floor plans for the “HTG […****…]
Expansion Phase I” which are attached hereto as Schedule 2 (the “Layout
Drawings”).  

(c)The Lessor Improvements budget, including Alternate 1, approved by Lessor and
Lessee is reflected on the Schedule of Values attached hereto to as Schedule 3
(the “Approved Budget”).

(d)Lessor shall cause […***…] (“Lessor’s Architect”) to prepare and deliver to
Lessor and Lessee the architectural drawings which will be submitted for
permitting the Lessor Improvements and the associated construction
specifications (collectively, the “Construction Documents”).  The Construction
Documents shall be consistent in all material respects with the Layout
Drawings.  The Construction Documents will include all warranties which Lessee
may elect to receive from the General Contractor (defined below) and any
applicable manufacturers.

****Confidential Treatment Requested




Page 4 of 18

--------------------------------------------------------------------------------

 

(e)A complete set of draft Construction Drawings shall be delivered to Lessee on
or before August 10, 2015.  Lessee’s approval, or requested changes thereto with
sufficient detail to enable Lessor to address such changes, shall be delivered
to Lessor in writing within five (5) Business Days (the “Response
Time”).  Lessor shall make the revisions necessary to satisfy Lessee’s comments,
and resubmit the Construction Drawings to Lessee for approval within the
Response Time.  Such approval and revision process shall continue until the
Construction Drawings have been approved by Lessee as provided herein. 

(f)If the Construction Drawings have not been approved by Lessee on or before
the date such approval set forth on the Project Schedule, such delay shall
constitute an “Excused Delay.”

(g)Lessor and Lessee agree to (i) cooperate and act in good faith so that the
Construction Documents, the GMP Contract (defined below) and the GMP (defined
below) may be mutually approved by the parties at the earliest date practicable
and (ii) not unreasonably withhold, condition or delay any approval or consent
which is required or requested.

(h)Lessor shall cause the Construction Documents to be approved to the extent
such approval is required by any covenants, conditions and restrictions
encumbering the property on which the buildings are situated.

(i)The Lessor Improvements will be performed exclusively in an area (the “Lessor
Improvements Area”) separated by closed doors from the portion of the Suite 100
Premises in which Lessee is conducting, and will continue to conduct, business
during construction of the Lessor Improvements. Lessor shall require Lessor’s
Representative(s), the General Contractor and all personnel engaged in the
construction of the Lessor Improvements to access the Lessor Improvements Area
exclusively through an entrance designated by Lessee situated at the rear of the
Suite 100 Premises. Lessor shall cooperate and cause the General Contractor to
cooperate with Lessee to ensure that the construction does not unreasonably
interfere with the conduct of Lessee’s business. Parking shall be permitted only
in areas designated by Lessee. Use of exterior areas for staging of construction
materials shall occur only with Lessee’s prior written consent and at the
General Contractor’s sole risk. Lessor shall require the General Contractor to
advise Lessee in advance of any work which could negatively impact the conduct
of Lessee’s business (e.g. because of loud noise or utility interruption) and
cooperate with Lessee to perform such work at a time and in a manner that
minimizes interference with operation of Lessee’s business.

2.2Permitting of Lessor Improvements.

(a)Upon or before approval of the Construction Documents by Lessee, Lessor
shall, or shall direct Lessor’s Architect to, obtain all building permits and
any other permits or approvals necessary for the construction of the Lessor
Improvements.  Lessor shall diligently pursue and obtain:  (i) issuance of all
permits, licenses, approvals and authorizations necessary to construct the
Lessor Improvements, and (ii) all certificates of occupancy or equivalent
consents to occupy and use the Lessor Improvements to conduct Lessee’s business
from the applicable permitting authorities.  Lessor shall comply with all
applicable laws, rules, regulations and ordinances (“Legal Requirements”) with
respect to the Lessor Improvements including without limitation inspections by
all governmental authorities.


Page 5 of 18

--------------------------------------------------------------------------------

 

(b)In the event that any changes to the Construction Documents are required by
Legal Requirements and/or by any governmental authorities (collectively, a
“Governmental Change”) and if the required modifications would materially alter
the Construction Documents or increase costs above the Approved Budget, Lessor
shall cause Lessor’s Architect in consultation with the General Contractor to
advise Lessor and Lessee as to adjustments which could be made to comply with
the Legal Requirements which are most consistent with the Construction Documents
and, to the extent possible, which conform to the Approved Budget.  Lessee shall
approve the Governmental Change, or elect a proposed alternative within the
Response Time.  The Construction Documents shall be revised and resubmitted for
permitting.  The process shall be repeated if necessary until the Construction
Documents have been approved.   

2.3Construction of Lessor Improvements.

(a)Lessor shall diligently and continuously cause the Lessor Improvements to be
Substantially Completed no later than the Target Completion Date.  The Target
Completion Date (and other dates on the Project Schedule) may be extended
day-for-day to correspond to an incident of Excused Delay if, and only if: (a)
the General Contractor determines that such incident of Excused Delay will
adversely impact the critical path of the Project Schedule; and (b) within the
Response Time after the occurrence of any such incident of Excused Delay, Lessor
delivers written notice to Lessee of such extension and the basis of the General
Contractor’s determination.

(b)Lessor and Lessee have agreed that Lessor’s general contractor for
construction of the Lessor Improvements will be […****…] (“General
Contractor”).  Lessor will cause the Lessor Improvements to be constructed in
good and workmanlike manner and in compliance with all Legal Requirements and
the Construction Documents.

(c)During the construction of the Lessor Improvements, Lessee’s Representatives
shall be entitled to attend all job progress meetings with the General
Contractor and Lessor agrees to cause General Contractor to schedule and hold
such meetings as reasonably necessary, but in no event less than bi-monthly, to
provide appropriate coordination and to ensure that the work is conducted in a
manner to minimize interference with the operation of Lessee’s business.  In
addition, during the construction of the Lessor Improvements, Lessee’s
Representatives shall be entitled to monitor and inspect all aspects of the
construction of the Lessor Improvements, provided that Lessee or any of Lessee’s
Representatives shall not unreasonably interfere with the construction of the
Lessor Improvements.

(d)Lessor shall, or shall cause General Contractor to, provide Lessee’s
Representative(s) with advance notice (which notice may be by electronic mail)
of all meetings at the same time as they are furnished to Lessor.  Within the
Response Time after any such meeting if a Lessee Representative(s) did not
actually attended such meeting, Lessor shall, or shall cause General Contractor
to, deliver to Lessee (which deliveries may be by electronic mail) copies of all
materials distributed to the attendees during such meeting and, if prepared, any
minutes of any such meeting (or similar summaries).

(e)Throughout the period between the date on which Lessor commences construction
of the Lessor Improvements and the Substantial Completion Date, Lessor or the
General Contractor shall maintain in force with respect to the Lessor
Improvements a policy of multiple

****Confidential Treatment Requested

Page 6 of 18

--------------------------------------------------------------------------------

 

peril (all risk) builder’s risk insurance on a completed value basis in an
amount equal to the full replacement cost of the Lessor Improvements.  

(f)Lessor shall not charge a supervisory or management fee in connection with
performing its obligations with respect to construction of the Lessor
Improvements.

2.4Change Orders.

(a)Lessee may, from time to time, after Lessee’s approval of the Construction
Documents, request that changes be made to the Lessor Improvements that have not
been Substantially Completed (each, a “Lessee Change Order”).  Any Lessee Change
Order requested by Lessee shall be in writing and shall identify the proposed
change to the Construction Documents with reasonable specificity.  Any
additional Warranties that Lessee elects to obtain subsequent to Lessee’s
approval of the Construction Documents shall constitute a Lessee Change
Order.  Lessee hereby acknowledges and agrees that a request for a Lessee Change
Order may cause Lessor to incur out-of-pocket costs and expenses in order to
evaluate the proposed Lessee Change Order (the “Evaluation Costs”) and may cause
a delay in the performance of the Lessor Improvements, which may require
extension of the Target Completion Date (each, an Excused Delay). Evaluation
Costs shall be Project Cost.

(b)Following Lessor’s receipt of a request for a Lessee Change Order, within the
Response Time, Lessor shall, or shall cause General Contractor to, deliver to
Lessee a written notice (an “Evaluation Notice”) which shall include a statement
describing Lessor’s estimates of:  (i) whether and how such Lessee Change Order
may expedite or delay the critical path of the Project Schedule, including a
proposed revised Project Schedule, (ii) the increases and/or decreases in
Project Costs anticipated to result from the proposed Lessee Change Order; and
(iii) the amount of any Evaluation Costs and any Evaluation Delay which would be
incurred to obtain pricing on such Lessee Change Order.  After its receipt of
such Evaluation Notice, within the Response Time, Lessee shall elect either
to:  (A) proceed with or withdraw the proposed Lessee Change Order; or
(B) proceed with further evaluation of the proposed Lessee Change Order (and in
the event Lessee does not respond to Lessor within the Response Time, Lessee
shall be deemed to have elected not to proceed with the requested Lessee Change
Order).  If Lessee elects to proceed with evaluation of a Lessee Change Order,
Lessor shall, or shall cause General Contractor, as soon as practicable, but in
any event within the Response Time, provide Lessee with a written notice
detailing the total additional costs of completing the applicable Lessee Change
Order (collectively, the “Change Order Costs”).  After its receipt of the Change
Order Costs with respect to a requested Lessee Change Order, within the Response
Time, Lessee shall elect either to proceed with or withdraw the proposed Lessee
Change Order, and in the event Lessee does not respond to Lessor within the
Response Time, Lessee shall be deemed to have elected not to proceed with the
requested Lessee Change Order.  If the Change Order Costs approved by Lessee
increase or decrease the Project Costs, Section 3(b) of this Amendment shall
apply.

2.5Lessor Improvements Contract.

(a)Lessor shall be responsible for the management of the General Contractor, and
for causing the General Contractor to manage its subcontractors, suppliers and
vendors, with respect to the Lessor Improvements.

(b)Lessor shall cause the Lessor Improvements to be performed by the General
Contractor in accordance with terms of a construction contract between the
Lessor and the

Page 7 of 18

--------------------------------------------------------------------------------

 

General Contractor which is approved in advance by Lessee in accordance with the
terms hereof (the “GMP Contract”).  Notwithstanding anything to the contrary
contained herein, Lessee’s written consent shall be required for any material
modification to the GMP, including, without limitation, any changes that would
increase the sums payable under the GMP Contract.  Lessor shall provide Lessee
with a copy of the proposed GMP Contract at least ten (10) Business Days in
advance of the date for execution set forth on the Project Schedule.  Lessee
shall have the right to review and approve the proposed GMP Contract prior to
its execution.   

(c)The GMP Contract shall, among other provisions:

(i)Provide for a price equal to the cost of the Lessor Improvements work plus a
fee, Builders Risk Insurance Cost, include all applicable sales and other taxes
and City of Tucson fees, not to exceed a guaranteed maximum price approved in
writing by Lessee (“GMP”).  The trades and unit costs for labor and materials
will be itemized at least to the extent provided in the Approved Budget.

(ii)Require the Warranties as described in the Construction Documents.

(iii)Require completion of the Lessor Improvements in substantial accordance
with the Construction Documents;

(iv)Require completion of the Lessor Improvements on or before the Target
Completion Date and in accordance with the Project Schedule;

(v)Require that all punch list items be completed when required in this
Amendment;

(vi)Contain a draw schedule acceptable to Lessor and Lessee;

(vii)Subject to applicable Legal Requirements pertaining to retainage, require a
ten percent (10 %) holdback until completion of all such punch list items;

(viii)Contain a provision permitting Lessee and Lessee’s consultant to audit,
copy and review all of the General Contractor’s Lessor Improvements documents
and the costs of the general conditions relating to the Lessor Improvements work
on an “open book” basis, including, without limitation, all costs billed by the
General Contractor for the Lessor Improvements;

(ix)Exclude from the cost of the work any costs of correcting defective work
(except for the costs of correcting work within the guaranteed maximum price) or
costs payable by insurance, bonds or third parties;

(x)Include a provision that, in addition to the Warranties, Lessor and Lessee
shall have all of its remedies at law and in equity for defective work;

(xi)Require the General Contractor to (A) indemnify, defend and hold Lessee
harmless for, from and against all claims, actions, losses, costs, damages,
expenses, liabilities


Page 8 of 18

--------------------------------------------------------------------------------

 

and obligations, including, without limitation, reasonable legal fees, resulting
from acts or omissions of the General Contractor and subcontractors during
construction of the Lessor Improvements; (B) maintain commercial general
liability insurance coverage at least as broad as that required of Lessor
pursuant to the Lease, and naming Lessor and Lessee as additional insureds, and
(C) maintain auto liability insurance with limits of not less than One Million
Dollars per occurrence for bodily injury and property damage at all times that
motor vehicles are operated on the Suite 100 Premises in connection with
construction of the Lessor Improvements; 

(xiii)Provide that the General Contractor’s fees applicable to the Lessor
Improvements shall not exceed six percent (6.0%) of the costs of work; and

(xiv)Provide that Lessee shall have the right, but not the obligation, to assume
Lessor’s obligations under the GMP Contract and cause the General Contractor to
complete the work.

(d)Lessor shall promptly provide Lessee with copies of (and, to the extent
applicable, copy Lessee on all original distributions of) all written
communication between Lessor and the General Contractor related to the Lessor
Improvements, including the cost and the schedule of the completion of the
Lessor Improvements and any delays or potential delays, claims of breach or
default under the GMP Contract, Lessee Change Orders and, upon the written
request of Lessee, other material matters related to the Lessor Improvements.

2.6Construction Pricing.

(a)The Approved Budget and Project Cost may be changed only with the prior
written approval of Lessee.

(b)Not later than ten (10) Business Days after approval of the Construction
Documents by Lessee, Lessor shall deliver to Lessee the General Contractor’s
proposed GMP, itemized by category, which shall not exceed the Schedule of
Values submitted by the General Contractor as shown on Schedule 3.

(c)If the proposed GMP indicate that Project Costs will exceed the Approved
Budget, Lessor shall cause the General Contractor to advise Lessor and Lessee
within the Response Time as to adjustments, if any, which could be made to the
reduce costs to or below the Approved Budget. Thereafter, Lessee shall determine
within the Response Time whether and how to adjust the Construction Drawings.

2.7Authorized Construction Representatives.

(a)Lessor’s Representative(s) set forth below shall be Lessor’s designated
representative(s) for purposes of contact between Lessor and Lessee in
connection with construction of the Lessor Improvements, including, without
limitation, the giving of notices and approvals.  Lessor shall have the right,
upon two (2) days prior written notice given to Lessee in the manner provided in
this Lease for the giving of notices, to remove any existing Lessor’s
Representative(s) and to appoint other individual(s) to act as Lessor’s
Representative(s).  Lessor agrees that Lessor’s Representatives, or either of
them, shall have the authority to bind Lessor with respect to all matters for
which the consent or approval of Lessor is required or permitted in connection
with the construction of the Lessor Improvements pursuant to this Exhibit A and
that


Page 9 of 18

--------------------------------------------------------------------------------

 

all consents, approvals and waivers given in writing by Lessor’s
Representatives, or either of them, shall bind Lessor and may be relied upon by
Lessee. Lessor’s Representative(s) is/are: 

[…****…]

 

(b)Lessee’s Representative(s) set forth below shall be Lessee’s designated
representative(s) for purposes of contact between Lessee and Lessor in
connection with construction of the Lessor Improvements, including, without
limitation, the giving of notices and approvals.  Lessee shall have the right,
upon two (2) days prior written notice given to Lessor in the manner provided in
this Lease for the giving of notices, to remove any existing Lessee’s
Representative(s) and to appoint other employee(s) of Lessee to act as Lessee’s
Representative(s).  Lessee agrees that Lessee’s Representatives, or either of
them, shall have the authority to bind Lessee with respect to all matters for
which the consent or approval of Lessee is required or permitted in connection
with the construction of the Lessor Improvements pursuant to this Exhibit A and
that all consents, approvals and waivers given in writing by Lessee’s
Representatives, or either of them, shall bind Lessee and may be relied upon by
Lessor.  Lessee’s Representative(s) is/are:

[…***…]

 

(c)Where either party is required or permitted to submit plans, specifications,
working drawing or similar materials under the provisions of this Exhibit A to
the other party for review and/or consideration, the submitting party shall
submit such documents and materials to the Lessor’s Representatives or the
Lessee’s Representatives, as the case may be (which submittals may be delivered
by electronic mail or posted upon a shared access site available to Lessee’s
Representatives).

Part III - Payment

3.1Project Costs.  Lessor shall be obligated to pay all Project Costs,
including, without limitation, all payments due to the General Contractor under
the GMP Contract.  If Lessee consents in writing to a Change Order change to GMP
or any other change in the Approved Budget with the result that the Project
Costs are greater or less than the Approved Budget on the Effective Date, the
provisions of Section 3(b) of this Amendment shall apply.  Lessor shall be
obligated for any costs payable to the General Contractor that may result from
Lessor’s failure to timely pay the General Contractor, but such amounts shall be
excluded from Project Costs.

****Confidential Treatment Requested

Page 10 of 18

--------------------------------------------------------------------------------

 

3.2Draw Schedule.  As used herein, “General Draw Schedule” shall mean a general
draw schedule established by in the GMP Contract and approved by Lessor and
Lessee providing for the time and manner in which (a) the General Contractor may
make draw requests pursuant to the GMP Contract, and (b) Lessor shall be
obligated to fund such draw requests; provided, however, such draw schedule
shall (x) provide a minimum of twenty (20) days between the date such requests
may be submitted for payment and the date such payment is required, and (y) not
permit the submission of such requests or require such funding more frequently
than monthly.  Draw requests shall in all events by funded in compliance with
Legal Requirements including without limitation any “prompt pay” requirements. 

3.3Contractor Payments.  As the General Contractor performs construction of the
Lessor Improvements and is entitled to payment (each such payment, a “Contractor
Payment”) under the Construction Contract, Lessor shall be obligated to pay the
General Contractor, in the time and manner required by the General Draw
Schedule, one hundred percent (100%) of each Contractor Payment (subject to the
payment of retainage as provided in Section 3.4).  Lessor shall provide copies
of all invoices and other documentation relating to each Contractor Payment made
by Lessor, and all associated partial and full lien waivers and releases.

3.4Retainage.  Notwithstanding the foregoing, Lessor shall not be obligated to
pay (and the Construction Contract shall so provide) any amount held as
retainage until the work under a particular line item as to which such retainage
relates has been completed (as evidenced by a lien waiver, release or other
reasonably sufficient documentation from the applicable subcontractor, with such
evidence being attached to the applicable draw request).  Lessor must provide to
Lessee immediately upon receipt copies of all requests for payment by the
General Contractor relating to Lessor Improvements to permit Lessee sufficient
time to review all requests for payment.  Lessee’s representatives shall have
the right to participate in all meetings with the General Contractor to review
draw requests.  

3.5Non-Payment.  In the event Lessor fails to timely make a Contractor Payment
that it is obligated to make, Lessee shall have the right, but not the
obligation, to make such Contractor Payment on behalf of Lessor, and Lessor
shall be obligated to reimburse Lessee upon demand for such Contractor Payment
plus interest equal to the lesser of one percent (1%) per month or the maximum
allowable rate under applicable law.  Lessee shall have the right, in addition
to any other rights and remedies under the Suite 100 Lease, to offset amounts
paid on behalf of Lessor against rent coming due under the Suite 100 Lease or
under the Suite 300 Lease (collectively, the “Leases”).  In addition, if the
failure is not cured after notice and within the cure period set forth in the
Suite 100 Lease, such failure shall constitute a default under the Suite 100
Lease.

3.6Accounting.  When the Lessor Improvements have been Substantially Completed
and at such time as all amounts that may become due to the General Contractor
for the Lessor Improvements work have been paid, Lessor shall furnish to Lessee
a final accounting of all amounts paid to the General Contractor for the Lessor
Improvements.

Part IV - Punch Lists & Notice of Substantial Completion

4.1Punch List.  Lessor and Lessee agree to comply with the following schedule
relating to the preparation and completion of the punch list for the Lessor
Improvements:

Page 11 of 18

--------------------------------------------------------------------------------

 

(a)At least thirty (30) days prior to the date Lessor anticipates Substantial
Completion of the Lessor Improvements to occur, Lessor shall, or shall cause
General Contractor to, deliver written notice to Lessee of such anticipated
date.   

(b)Within ten (10) days after the Substantial Completion Date, Lessor, Lessee
and Lessor’s Architect shall jointly inspect the Lessor Improvements.  After
such inspection, within the Response Time, Lessor’s Architect shall deliver a
preliminary punch list to Lessor, Lessee and the General Contractor.  Lessor,
Lessee and the General Contractor shall, within the Response Time, make comments
thereto, and thereafter, within the Response Time, Lessor’s Architect shall
deliver to Lessor, Lessee and the General Contractor a modified punch list, in a
reasonable and customary form, setting forth the items of the Lessor
Improvements, if any, which are incomplete (the “Punch List”).  

(c)Lessor shall cause General Contractor to complete all punch list items, if
any, identified in the Punch List, as soon as reasonably possible, but in any
event within ninety (90) days after the Substantial Completion Date.  Lessee
shall permit Lessor reasonable access to the Premises in order to complete, or
cause the completion, of any items on the Punch List. Lessor agrees to perform,
or cause the performance of, the same in a manner that does not unreasonably
interfere with Lessee’s use and occupancy of the Premises.

(d)If Lessor fails to comply with its obligations under Section 4.1and such
failure continues for thirty (30) days or more days, Lessee shall have the right
to cure such failure, in which event Lessor shall reimburse Lessee for all
reasonable out-of-pocket sums expended by Lessee in completing the Punch
List.  If Lessor fails to reimburse Lessee for such sums within thirty (30) days
after demand, Lessee may offset such amounts from rent payable under the Leases.

(e)If General Contractor or any subcontractor damages any of the Lessor
Improvements while completing any Punch List items, Lessor shall cause such
damage to be repaired at no cost or expense to Lessee.

(f)Lessor shall provide Lessee with as-built drawings (electronic CAD files and
two (2) hard copies thereof) of the Lessor Improvements as well as one (1) set
of all instructions and operator’s manuals pertaining to any equipment installed
as part of the Lessor Improvements within ninety (90) days after the Substantial
Completion Date.

Part V – Warranties

5.1Warranties.  Lessor shall, or shall cause to be, incorporate only new
materials and equipment into the construction of the Lessor Improvements.  The
Warranties from the General Contractor set forth in the GMP Contract (each, a
“General Warranty”) shall be enforced by Lessor on behalf of Lessee during the
Term.  If at any time during which a General Warranty is in effect, Lessee shall
discover any failure or breach of the General Warranty, Lessee shall promptly
provide written notice of the same to Lessor, and Lessor, promptly upon receipt
of such written notice from Lessee, shall (a) enforce the General Warranty for
the benefit of Lessee or (b) commence and diligently repair or replace at its
sole cost and expense any defective item of the Lessor Improvements which is
covered by the General Warranty.


Page 12 of 18

--------------------------------------------------------------------------------

 

5.2Lessor shall complete, or shall cause to be completed, the Lessor
Improvements free of mechanic’s liens or other liens, and shall defend,
indemnify and hold Lessee harmless from and against all claims, actions, losses,
costs, damages, expenses, liabilities and obligations, including, without
limitation, reasonable legal fees, resulting from the assertion or filing of any
claim for amounts alleged to be due to the claimant for labor, services,
materials, supplies, machinery, fixtures or equipment furnished in connection
with the construction of the Lessor Improvements. 

Part VI - Delay Remedies

6.1Prior to Construction Commencement.

(a)Lessor shall exercise diligent, commercially reasonable efforts to commence
construction of the Lessor Improvements prior to the Construction Commencement
Date set forth on Schedule 1.  If Commencement of Construction (defined below)
has not occurred on or before the date which is thirty (30) days after the
Construction Commencement Date (as such date may be extended by an Excused
Delay), Lessee shall (i) be entitled to an abatement of all monthly base rent
pursuant to the Leases (collectively, “Rent Abatement”) for a period of time
equal to the time period from the Construction Commencement Date set forth on
Schedule 1 until Commencement of Construction actually occurs, and (ii) have the
right, but not the obligation to, exercise the Self-Help Remedy (hereinafter
defined).  The Rent Abatement pursuant to this subsection shall commence on the
date the next monthly base rent and additional rent payment(s) would have
otherwise become due.

(b)For purposes hereof, “Commencement of Construction” shall have occurred only
if:  (i) Lessor has executed the GMP Contract with the General Contractor,
(ii) Lessor has delivered to the General Contractor an unconditional notice to
proceed with the construction of the Lessor Improvements, and (iii) the General
Contractor has obtained all permits, licenses, approvals and authorizations
necessary to construct the Lessor Improvements, mobilized on-site and actual
construction has commenced.

6.2Lessor Improvements Not Timely Completed.  In the event that Lessor does not
cause the Lessor Improvements to be Substantially Completed by the date which is
thirty (30) days after the Target Completion Date (as such date may be extended
by Excused Delay), then Lessee shall (i) be entitled to Rent Abatement for a
period of time equal to the time period from the Target Completion Date set
forth on Schedule 1 until the Substantial Completion Date, and (ii) have the
right, but not the obligation to, exercise the Self-Help Remedy.  The Rent
Abatement pursuant to this subsection shall commence on the date the next
monthly base rent and additional rent payment(s) would have otherwise become
due.

6.3Self-Help Remedy.  The term “Self-Help Remedy” shall mean that Lessee shall
have the right, but not the obligation, to assume all of Lessor’s right and
interest in and to the Construction Documents, the GMP Contract, and any other
contracts or materials relating to the Lessor Improvements designated by Lessee,
and to cause the Lessor Improvements to be installed and constructed in
accordance with the GMP Contract.  Notwithstanding the foregoing, and regardless
of an assumption by Lessee, Lessee shall not be obligated to assume, pay off or
extinguish obligations such as without limitation interest, penalties, or other
sums arising out of


Page 13 of 18

--------------------------------------------------------------------------------

 

defaults or other failures by Lessor to perform its obligations under any such
contracts, which shall remain the sole obligation of Lessor.   

6.4Agreed-Upon Damages.  Lessor and Lessee acknowledge and agree that based upon
the circumstances now existing, known and unknown, it would be impractical and
extremely difficult to establish Lessee’s damages in the event Substantial
Completion of the Improvements does not commence on the Construction
Commencement Date and occur by the Target Completion Date (as such date may be
extended by Excused Delay).  Accordingly, Lessee and Lessor agree that the Rent
Abatement as set forth in Sections 6.1(a) and 6.2 constitutes a reasonable
measure of the damages that would be suffered by Lessee.

6.5Time of the Essence.  It is stipulated that time is of the essence in
connection with Lessee’s and Lessor’s compliance with the terms of this
Exhibit A.




Page 14 of 18

--------------------------------------------------------------------------------

 

EXHIBIT A

Schedule 1

Project Schedule

 

Date

Action

Completed as of the Effective Date

Approval by Lessor and Lessee of the Approved Budget

July 10, 2015

Execution of GMP Contract

August 10, 2015

Lessor Deliver Draft Construction Documents to Lessee

August 14, 2015

Lessee Approval of the Construction Documents

August 15, 2015

Submission of Construction Documents for Permitting

October 1, 2015

Construction Commencement Date

January 15, 2016

Target Completion Date




Page 15 of 18

--------------------------------------------------------------------------------

 

EXHIBIT A

Schedule 2

Floor Plan

[See Attached]

 

 

Page 16 of 18

--------------------------------------------------------------------------------

 

[*…***…]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

****Confidential Treatment Requested




 

--------------------------------------------------------------------------------

 

[*…***…]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

****Confidential Treatment Requested

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Schedule 3

Schedule of Values

[See Attached]

 

 

Page 17 of 18

--------------------------------------------------------------------------------

 

HTG […***…] Expansion Phase I

3400 East Global Loop Suite 110

[…***…]

Schedule of Values

7/1/2015

 

[*…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* ***Confidential Treatment Requested






 

--------------------------------------------------------------------------------

 

[*…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

TOTAL

647,389

ALTERNATES

[…***…]

 

[…***…]

[…***…]

[…***…]

EXCLUSIONS

 

[…***…]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

****Confidential Treatment Requested

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

LESSEE SUITE 100 IMPROVEMENTS

[See Attached Four (4) Pages]


Page 18 of 18

 

--------------------------------------------------------------------------------

 

[*…***…]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* ***Confidential Treatment Requested




 

--------------------------------------------------------------------------------

 

[*…***…]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* ***Confidential Treatment Requested

 

 



 

--------------------------------------------------------------------------------

HTG […***…] Expansion Phase I

3400 East Global Loop Suite 110

Schedule of Values

6/4/2015

 

[*…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

****Confidential Treatment Requested

 

 



 

--------------------------------------------------------------------------------

 

[*…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

TOTAL

139,410

EXCLUSIONS

 

[…***…]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

****Confidential Treatment Requested

 